 


109 HR 3717 IH: Good Samaritan Protection for Construction Volunteers Act
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3717 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Reichert (for himself, Mr. Gary G. Miller of California, Mr. Matheson, Mr. Daniel E. Lungren of California, and Mrs. Kelly) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide construction contractors with qualified immunity from liability for negligence when providing services or equipment on a volunteer basis in response to a declared emergency or disaster. 
 
 
1.Short titleThis Act may be cited as the Good Samaritan Protection for Construction Volunteers Act. 
2.FindingsThe Congress finds the following: 
(1)The construction industry provides a valuable service in times of disasters and emergencies. 
(2)The construction industry answered the call on September 11, 2001 and the days afterwards to assist in the search, recovery, and cleanup efforts in New York City and Arlington, Virginia. 
(3)The expertise and equipment brought forth for the search and recovery efforts greatly advanced and improved the efficiency of these efforts. 
(4)Such efforts by the construction industry make it safer for police, firefighters, and other rescue workers to work on search and recovery efforts. 
(5)The services provided by the construction industry improve the safety of the public by the containment/mitigation of conditions that threaten life and property.  
(6)Construction companies were faced with law suits as a result of their voluntary efforts on behalf of their fellow citizens in New York City.  
(7)Providing construction contractors qualified immunity from liability when providing services in this type of volunteer activity helps to ensure that such services will be available in the future in times of need. 
3.Provision of qualified immunity from liability for negligence to construction entities when providing services or equipment on a volunteer basis in response to a declared emergency or disaster 
(a)Liability protectionWhen a construction entity provides emergency construction assistance on a voluntary basis, in good faith, and without expectation of compensation, and the entity or an employee of such entity negligently causes harm, the entity and the employee, if applicable, are not jointly, severally, or individually liable in damages for that harm. Nothing in this section shall be construed as providing immunity for gross negligence or willful misconduct. 
(b)DefinitionsIn this section: 
(1)The term construction entity means a person, sole proprietorship, partnership, limited liability company, or corporation in the regular business of providing construction assistance. 
(2)The term construction assistance means materials, labor, equipment, or services for construction-related activities, including construction, demolition, repair, clean-up, alteration, and remediation. 
(3)The term emergency construction assistance means construction assistance provided—
(A)at the direction of a public official acting in an official capacity; and
(B)in response to or arising out of a declared Federal, State, or local emergency or disaster, whether the assistance is provided before or after the formal declaration of emergency or disaster. 
(c)Relationship to State law 
(1)PreemptionThis section preempts the laws of any State to the extent that such laws are inconsistent with this section, except that it does not preclude a State from providing a higher amount of protection from liability, or from providing reimbursement for costs or expenses as authorized by State or local law.  
(2)Workers compensationThis section does not apply to liability under workers compensation laws. 
 
